Candlek, J.
The accused was indicted for murder, and was found guilty of involuntary manslaughter in the commission of an unlawful act. The motion for a new trial does not complain of any error of law on the part of the trial judge, but contends that the verdict was illegal in that the evidence did not permit of an intermediate verdict between an acquittal *11and. a conviction of murder. There was evidence from which the jury were authorized to find that the accused, without any intention to shoot any one, carelessly fired his pistol in the general direction of a crowd of persons of which the deceased was one, and that the deceased was shot and killed; that at the time he shot, he was standing at the side of a ' public road, and that the time of the shooting was at night. It was therefore not erroneous to refuse to grant a new trial. Stovall v. State, 106 Ga. 443, is not in point, as in that ease it appeared that the accused shot at the deceased, but disclaimed any intention to wound him fatally.
Submitted October 16,
Decided November 8, 1905.
Indictment for murder. Before Judge Lewis. Jasper superior court. July 10, 1905.
Q. II. Cornwell and Greene F. Johnson, for plaintiff in error.
J. E. Potfle, solicitor-general, contra.

Judgment affirmed.


All the Justices concur.